United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-1667
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Carlos Price,                            *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: April 1, 2009
                                 Filed: April 6, 2009
                                  ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Carlos Price appeals the sentence the district court1 imposed after he pleaded
guilty to unlawful possession of a firearm by a felon, in violation of 18
U.S.C. §§ 922(g)(1) and 924(e). Counsel has moved to withdraw and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), which challenges the district court’s
imposition of 3 criminal history points under U.S.S.G. §§ 4A1.1(d) and 4A1.1(e), and
argues that the court abused its discretion in sentencing Price to180 months in prison.



      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas.
      We conclude that the district court’s application of sections 4A1.1(d) and
4A1.1(e) is unreviewable, given that Price would have received a 15-year statutorily
mandated sentence whether or not those provisions were applied. See 18 U.S.C.
§ 924(e)(1) (setting forth 15-year mandatory minimum prison term); United States v.
Williams, 74 F.3d 872, 872 (8th Cir. 1996) (per curiam) (application of Guidelines
provision not reviewable where defendant faced same sentence whether or not
provision was applied).

       We further conclude that the district court did not abuse its discretion in
sentencing Price to 180 months in prison, because the court lacked discretion to
impose a lower sentence. See 18 U.S.C. § 924(e)(1) (setting forth 15-year mandatory
minimum prison term); United States v. Phelps, 536 F.3d 862, 869 (8th Cir. 2008)
(substantive reasonableness of sentence is reviewed for abuse of discretion), cert.
denied, 2009 WL 177236 (U.S. Feb. 23, 2009); United States v. Gregg, 451 F.3d 930,
937 (8th Cir. 2006) (district court was without discretion to impose sentence for
firearm conviction below statutory minimum).

      Having reviewed the record in accordance with Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues. Accordingly, we grant counsel’s
motion to withdraw, and we affirm.
                      ______________________________




                                        -2-